DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 9-20 are withdrawn. Claims 1-8 are presented for examination.

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 5/30/2022 is acknowledged.  The traversal is on the ground(s) that the two groups are essentially the same and share the same inventive concept.  This is not found persuasive because the product as claimed can be made by another and materially different process and there is a search burden given the different classifications of the two inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the additives comprise 0.05 parts by weight to 0.2 parts by weight of 2-amino-2-methyl-1-propanol containing 5% by weight of added water. However, it is unclear what the 5% by weight of added water is added in reference to. For example, does 5% of the total additive comprise water or does only 5% of a combination of water and 2-amino-2-methyl-1-propanol comprise water. As it is unclear exactly how much water is added, the claim is indefinite. Claims 6-8 depend from claim 5 and are indefinite for the same reasons.

Allowable Subject Matter
2.	Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the flower pot of claim 1. In particular, the prior art fails to teach or suggest a faux-rust effect layer having all the components as claimed. Therefore, claim 1 is allowable over the prior art of record. Claims 2-4 depend from claim 1 and are allowable for the same reasons.

Conclusion
	Claims 1-20 are pending.
	Claims 9-20 are withdrawn.
	Claims 1-4 are allowed.
	Claims 5-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 18, 2022Primary Examiner, Art Unit 1717